Citation Nr: 1205099	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depression and anxiety.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 6, 1979, to June 5, 1979, and from April 8, 1980, to May 29, 1980.  The Veteran's discharge in May 1980 was due to misconduct on account of fraudulent entry.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2008, the Board promulgated a decision, denying other claims of service connection, including service connection for posttraumatic stress disorder, and remanded the claim of service connection for a psychiatric disorder to include depression and anxiety for additional development.  

In August 2010, the Board again remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

A psychiatric disorder, including depression and anxiety, was not affirmatively shown to have had onset during service, and the Veteran's current psychiatric disorder, diagnosed as depression, first shown after service, is unrelated to an injury, disease, or event in service. 


CONCLUSION OF LAW

A psychiatric disorder, including depression and anxiety, is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letter, dated in December 2004 and March 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




The Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

To the extent t VCAA notice was provided after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case, dated in August 2007, April 2010, and December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and records from the Texas Department of Corrections that were identified by the Veteran.  




A search for inpatient records from the Ireland Community Hospital at Fort Knox, Kentucky for treatment in April 1979 was negative.  The RO requested the Veteran in March 2008 to identify or to submit the records of treatment for mental illness in 1975 or 1976, but he did not respond.  He has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of VA compensation examinations in an effort to substantiate the claim of service connection.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded examinations in October 2009 and November 2010.  The reports of examination are adequate as the reports were based upon consideration of the medical history and the disability was described in sufficient detail so that the Board's evaluation is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.   38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability is the result of participation in combat, so the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.




Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran asserts that his psychiatric disorder had onset during service.  He asserted that after a personal assault on April 29, 1979, he was permanently traumatized and was unable to cope with society after his discharge.  He became an alcoholic and drug addict and spent time in and out of various penal institutions.  The claim of service connection for posttraumatic stress disorder related to a sexual assault was denied by the Board in a decision in February 2008.   

The Veteran served on active duty from April 6, 1979, to June 5, 1979, and from April 8, 1980, to May 29, 1980.  The Veteran's discharge in May 1980 was due to misconduct on account of fraudulent entry.  

The service treatment records show that on entrance examination in March 1979, the Veteran was psychiatrically normal.  In the report of medical history, the Veteran   denied depression or excessive worry and nervous trouble of any sort.  







The service treatment records show that beginning on April 13, 1979, the Veteran began to display abnormal behavior and required medication.  Thereafter, the Veteran continued to display abnormal tendencies and was referred by his unit to mental health services for symptoms of nervousness and hyperactivity, confusion, a lack of concentration, and acting out.  A history taken indicated that the Veteran had a history of hospitalization for "nerve problems" in 1974 (about at age 11 or 12) and that he had been on medication for a year and a half without further problems.  On April 17, 1979, at the time of an evaluation for headaches, he complained of being very nervous and hyperactive when excited.  The impression was tension headaches with adjustment problems.  On April 18, 1979, the Veteran was seen in the emergency room after hitting his head against a wall.  He was pulled from basic training on that date.  On April 21, 1979, he was in an altercation after heated comments caused him to lose control.  

In a report of psychiatric evaluation on April 27, 1979, it was found that the Veteran was exhibiting signs of social and emotional maladjustment to the military.  He was having problems concentrating, was anxious, and had severe problems with his peer relationships.  On April 28, 1979, he attempted suicide, reportedly because he could not stand the pressure.  It was advised that the Veteran be discharged immediately.  While his discharge packet was being prepared, records indicate that on April 30, 1979, the Veteran was absent without leave.  He returned on May 23, 1979, and subsequently received an administrative discharge.  

On entrance examination in March 1980, the Veteran was psychiatrically normal.  On the report of a medical history, he denied depression or excessive worry and nervous trouble of any sort.  He was discharged soon thereafter by reason of fraudulent entry.  

On the basis of the service treatment records, the Veteran exhibited clear signs of mental disturbance within days of his entry into the military, but no psychiatric disorder was diagnosed. 



Rather, the Veteran was assessed with social and emotional maladjustment to the military, and he was discharged from service on that basis.  On the basis of the service treatment records alone, a psychiatric disorder to include depression and anxiety was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  

As noted, the Veteran's service treatment records document symptoms that prompted attention by mental health professionals and a cessation in his basic training.  Yet, the duration of the Veteran's time in service was a mere two months, with nearly half of that period spent on leave without absence.  And during his brief period in service, the Veteran was not diagnosed with any psychiatric disorder.  As the service treatment records lack the documentation of the combination of manifestations sufficient to establish chronicity during service, chronicity in service is not adequately supported by the service treatment records. 

As chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service may establish service connection.  38 C.F.R. § 3.303(b). 

After service, VA and private medical records show that since 2004 the Veteran has been diagnosed with various mental disorders to include mood disorder, depression with psychotic features, and depressive disorder with borderline psychotic symptoms.  In November 2004, VA records included a history of mental illness with anxiety and depression in 1975 or 1976 and childhood sexual abuse at age 12.  The Veteran was noted to be an unreliable informant due to organic brain disorder secondary to substance abuse and head trauma.  On a psychiatric evaluation by VA in December 2004, the diagnoses included organic brain syndrome due to head injury (hit in head with a baseball bat at age 11), depression with psychotic features, and polysubstance abuse.  




Records obtained from the Texas Department of Criminal Justice beginning in 2005 indicate treatment for depressive disorder and borderline psychotic symptoms.  A history of schizophrenia was also noted.  

As an inpatient at the VA in July and August 2008, the diagnosis was major depressive disorder.  VA records show that in September 2008 the Veteran gave a history of injected drug use (heroin) starting in 1979 while in boot camp, which he had used intermittently until 2004.  In October 2008, it was reported that the Veteran received a general discharge from the Army as he was unable to cope with the military.  In August 2009, it was noted that the Veteran's current psychiatric problems included depression, organic brain syndrome, and polysubstance dependence in remission.  

In October 2009, the Veteran underwent a VA psychiatric examination.  The diagnosis was major depressive disorder with psychotic features, polysubstance dependence, in early full remission, and antisocial personality disorder.  At the time of a VA examination in November 2010, the diagnosis was depression.  

The Veteran is competent to describe symptoms of a mental disorder, but competency differs from credibility and weight of the evidence.  Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  In determining whether the Veteran's statements are credible, the Board may consider bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, and desire for monetary gain. 




Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604   (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Upon review of the record, the Board finds that the Veteran's assertion that he has had symptoms of his currently diagnosed psychiatric disorder since service are not credible.  The Veteran's assertion is contrary to what is found in the post-service medical records.  In attempting to re-enlist in the military in 1980, the Veteran underwent an entrance examination which showed he was psychiatrically normal.  At that time on a medical history report, when he had the opportunity to report symptoms, he denied any psychiatric symptoms such as depression, anxiety, worry, or nervousness.  He has not indicated and the evidence does not show that he had sought treatment for mental problems for many years after service.  VA records in July 2008 show that the Veteran sought VA compensation for the problems he had in boot camp, when he was traumatized by stress.  But VA health-care providers found that the Veteran's statements were unreliable, for example, in November 2004, the Veteran presented a "confusing and often contradictory story."  In the assessment, the Veteran was considered to be an unreliable informant due to an organic brain disorder.    

In these circumstances, the Board gives more weight to the medical evidence of record, which is negative for any complaint, diagnosis, or treatment for a psychiatric disorder for over 20 years following the Veteran's separation from active duty.  




In other words, despite the fact that the lay evidence is not accompanied by contemporaneous medical evidence of psychiatric symptoms since service, the Veteran's lay statements of continuity lacks credibility.  

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, depression or anxiety, based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

In the absence of continuity of symptomatology, service connection based on the initial diagnosis after service may be established under 38 C.F.R. § 3.303(d).  In this regard, there is no evidence that links the Veteran's current psychiatric disorder to an injury or disease or event in service or otherwise to the Veteran's period of service.  The VA examiner, in an addendum statement to her October 2009 report, expressed the opinion that the current diagnosis of major depressive disorder was less likely than not related to military service.  

Likewise, the VA examiner in November 2010 concluded, after a review of the evidence, that it was less likely than not that the Veteran's current depression was related to any symptoms during service.  The VA examiner explained that the Veteran's behavior described during service was not compatible with a diagnosis of major depression, rather the in-service behavior was indicative of a personality disorder with antisocial features, and the VA examiner concluded that the Veteran's current condition was unrelated to in service.  

There is no other medical opinion of record addressing the onset of the Veteran's currently diagnosed psychiatric disorder.  The competent medical evidence therefore opposes the Veteran's claim.  





Although the Veteran is competent to describe psychiatric symptoms, Layno v. Brown, 6 Vet. App. 465, 469-71(1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), a psychiatric disorder, depression or anxiety, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disorder therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498(1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Also, under certain circumstances, the Veteran as a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A psychiatric disorder, depression or anxiety, is not a simple medical condition, because the condition cannot be perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  For this reason, the Board determines that the Veteran's current psychiatric disorder of depression is not a simple medical condition that he is competent to identify.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, the Veteran is not competent to state that he suffered the onset of a psychiatric disorder during service.  To this extent, the Veteran's statements are excluded or not admissible.  That is, the statements are not to be considered as evidence in support of the claim.









And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms, which support a later diagnosis by a medical professional, see Jandreau at 1377, there is no credible evidence from any health-care provider that attributes the current diagnosis to an injury, disease, or event during the Veteran's service. 

To the extent the Veteran has expressed an association between the claimed psychiatric disorder and an injury, disease, or event in service, his opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a psychiatric disorder based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between the current psychiatric disorder and an injury, disease, or event in service.

In sum, considering all the evidence, including the lay and medical evidence, there is not an affirmative onset during service of a psychiatric disorder, including depression or anxiety, there is not continuity of symptomatology under 38 C.F.R. § 3.303(b), and service connection is not established based on a post-service initial diagnosis under 38 C.F.R. § 3.303(d). 











As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a psychiatric disorder to include depression and anxiety is denied.  




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


